Citation Nr: 1514624	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO. 10-37 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for right knee strain (claimed as right knee injury).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel






INTRODUCTION

The Veteran had active duty service from September 1999 to December 1999.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Review of the VA paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran's right knee strain was not shown in service or for many years thereafter and the weight of the evidence is against a finding that the Veteran's current right knee strain is related to service.


CONCLUSION OF LAW

The criteria for service connection for right knee strain (claimed as right knee injury) have not been met. 38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA duty to notify was satisfied by the letter sent to the Veteran in October 2009. This letter informed the Veteran of what evidence was required to substantiate his claim, as well as of VA and the Veteran's respective duties for obtaining evidence. The Veteran was also informed of how VA assigns disability ratings and effective dates.

VA also has a duty to assist a veteran in the development of the claim. This duty includes assisting the veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO has obtained the Veteran's service treatment records (STRs), as well as VA treatment records, service records, and private treatment records. The Veteran was afforded a VA examination in December 2009. The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 


Analysis of the Claim

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d). 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1131, 1132; 38 C.F.R. § 3.304(b). This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). Only such conditions as are recorded in examination reports are considered as noted. 38 C.F.R. § 3.304(b). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. In this regard, a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a). The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to those diseases recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Reasonable doubt concerning any matter material to the determination is resolved in the veteran's favor. 38 C.F.R. § 3.102.

The Veteran received a VA examination in December 2009 which could confirm no current disability. He has, however, submitted an August 2012 medical record that seems to indicate that the Veteran has a right knee condition. Read broadly, it indicates that he experiences knee symptoms. However, there remains no evidence of any in-service event or any mention of his service as a cause. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In regards to the second element of service connection, evidence of in-service incurrence or aggravation of a relevant disease or injury, the STRs show neither findings nor diagnoses regarding the right knee. More importantly, the Veteran's STRs record no right knee problems whatsoever. Finally, the Veteran signed a December 1999 DA Form 4707 concluding that his chief complaint was left knee pain that he had noticed when he had a swollen knee after a 15 kilometer road march at a previous assignment. He agreed to accept an immediate discharge.

There is no clinical evidence documenting symptomatology for the Veteran's right knee strain continuously from separation from service to the present to otherwise establish this required nexus. At his RO hearing, the Veteran described neither symptoms nor treatment following his discharge. There is no evidence that the Veteran sought treatment for his right knee strain prior to August 2012. This long delay in seeking treatment provides some evidence against the Veteran's claim that his current condition is related to his active service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).

Regarding the Veteran's contention that his current right knee strain is related to service, there exists no supporting opinion of record. The Veteran does not possess any medical training, expertise, or experience. Moreover, the Veteran testified at an RO hearing in August 2012, but never explicitly asserts an injury to his right knee, merely that it was swollen. Indeed, he testified that he "never had a problem" and expressed surprise that he had been discharged at all. The Veteran provided an April 2012 statement from an acquaintance who served with him, but the statement does not mention a knee injury of any kind. The acquaintance claims that the Veteran was "injured on his way to formation" while the Veteran claimed at the August 2012 hearing that he was injured during a physical training run. Neither mentions the previously referenced road march. Inexplicably, the Veteran's September 2010 VA Form 9 adds that he fell down a flight of stairs, a claim appearing nowhere else in the record. Accordingly, given the lack of expertise and the inconsistency, the Board does not attach any significant probative weight to the Veteran's assertion that his current right knee strain is related to trauma or injury in service. See Jandreau, 492 F. 3d at 1377.

In sum, as there are no opinions of record addressing the likely etiology of the current right knee strain, the weight of the evidence is against a finding that it is related to trauma or injury in service. Accordingly, as a right knee strain was not shown in service or the first post-service year and is not shown to be related to service, there is no basis for an award of service connection on a direct or presumptive basis. 38 C.F.R. §§ 3.303, 3.307, 3.309. The preponderance of the evidence is against this claim and it must be denied. Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for right knee strain (claimed as right knee injury) is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


